Santucci, J.
(dissenting and voting to affirm the order): It is settled that “[a] defendant who moves for summary judgment in a slip-and-fall case has the initial burden of making a prima facie showing that it neither created the hazardous condition, nor had actual or constructive notice of the condition” (Joachim v 1824 Church Ave., Inc., 12 AD3d 409, 410 [2004]; see Curzio v Tancredi, 8 AD3d 608 [2004]; Stumacher v Waldbaum, Inc., 274 AD2d 572 [2000]). Here the defendant Ryan Food Corp. (hereinafter the defendant) met its burden, and in response thereto the plaintiff failed to raise a triable issue of fact.
The plaintiff allegedly slipped and fell on a “big loaf of bread in a plastic bag” in the produce aisle of the defendant’s store. Even assuming that the loaf of bread constituted a hazardous condition, there was no proof that the defendant created the condition. The speculation by the plaintiff and her boyfriend (the nonparty witness referred to in the majority opinion), that a store employee was responsible for leaving the bag of bread on the floor, was insufficient to raise a question of fact in this regard (see Zuckerman v City of New York, 49 NY2d 557 [1980]; Leggio v Gearhart, 294 AD2d 543 [2002]).
There was also no proof that the defendant had actual or constructive notice of such condition for a sufficient length of time to remedy it. The mere fact that one of the managers of the store may have ascertained, after the accident took place, that the plaintiff fell over bread wrapping neither proved nor raised a triable issue of fact that there was prior notice of such a condition (see Strowman v Great Atl. & Pac. Tea Co., 252 AD2d 384 [1998]).
Finally, the defendant submitted evidence of a regular procedure by which the comanagers of the store inspected the premises periodically to ensure that merchandise was stocked in a safe manner (cf. Britto v Great Atl. & Pac. Tea Co., Inc., 21 AD3d 436 [2005], and cases cited therein, which stand for the proposition that a defendant’s motion for summary judgment in a slip-and-fall case is properly denied where there is no evidence to establish when the defendants inspected the area in question).
Accordingly, under these circumstances, the Supreme Court properly granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint insofar as asserted against it (see generally Alvarez v Prospect Hosp., 68 NY2d 320 [1986]).